Citation Nr: 0302536	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  02-08 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a blood disorder, 
manifested by skin rash.

(The issues of entitlement to service connection for 
lumbosacral spondylosis of L4-L5 without myelopathy (claimed 
as injury to the back) and entitlement to service connection 
for residuals of a broken toe will be the subject of a 
subsequent Board decision.)


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from January 1974 to December 
1975 with additional duty in the Reserve.  The veteran's 
Reserve service has not been verified; however as there is no 
showing of a current disability, as further discussed in the 
decision below, there is no need to obtain additional 
information regarding the veteran's Reserve duty as to this 
issue.

This appeal comes before the Board of Veterans' Appeals 
(Board) from the a rating decision from the Department of 
Veterans Affairs (VA) Cleveland, Ohio Regional Office (RO).  

In November 2002, a video teleconference hearing was held 
before the undersigned who is a Member of the Board rendering 
the final determination in this claim and who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing is of record.  The veteran appeared at the 
Huntington, West Virginia, RO for the hearing.

The Board is undertaking additional development on the issues 
of entitlement to service connection for lumbosacral 
spondylosis of L4-L5 without myelopathy (claimed as injury to 
the back) and entitlement to service connection for residuals 
of a broken toe.  This development is pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issue of entitlement to 
service connection for a blood disorder has been obtained by 
the RO.

2.  There is no competent medical evidence to show that the 
veteran has a current blood disorder, manifested by a skin 
disorder or other manifestations of blood poisoning.  He is 
service connection for tinea versicolor.


CONCLUSION OF LAW

A chronic blood disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for entitlement to service connection for a blood 
disorder.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him as to this 
issue.  See 38 U.S.C.A. § 5103A (West 2002).  In this regard 
there has been notice as to information needed, treatment 
records have been obtained, and there have been rating 
decisions and a statement of the case sent to the veteran.  
There is no indication that there is additional information 
on file that would lead to a different outcome in this claim.  
All pertinent notice has been provided in the documents sent 
to the veteran.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  These regulations provide no 
additional duties, are not more favorable to the veteran than 
the statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  

The veteran, through letters and the statement of the case, 
has been notified as to evidence and information necessary to 
substantiate the claim.  The discussions in the rating 
decision, the statement of the case (SOC), and the letters 
sent to the veteran informed him of what evidence he must 
obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
provisions of 38 C.F.R. § 3.159 were set out in the statement 
of the case.  He has also had letters from the VA to further 
explain his duties and the VA duties.  

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The veteran's service medical records show no history, 
complaints, findings, treatment, or diagnoses of a blood 
disorder.  In August 1976, service connection for tinea 
versicolor was granted; it was noted that in service the 
veteran had contact dermatitis over the upper half of the 
body secondary to exposure to diesel fuel.  As part of his 
current claim, the veteran contends that he had a skin rash 
similar to the tinea versicolor due to residuals of diesel 
fuel in his blood.  VA treatment records dating from June 
2000 to March 2001 and private treatment records dating from 
May 1996 to May 1999 show no history, complaints, findings, 
treatment, or diagnoses of a blood disorder.

The veteran is contending that he has a blood disorder, or 
has sustained blood poisoning due to exposure to diesel fuel 
in service, that is manifested by skin rashes.  The evidence 
does not support his contentions.  The veteran has been 
service connected for a skin disorder.  No other current 
chronic disability of a blood disorder or manifestations of 
alleged blood poisoning has been shown by the competent 
evidence of record.  Therefore, as there is no current 
medical evidence to establish the presence of a chronic 
current disability of a blood disorder, there can be no valid 
claim.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); and 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In this regard, it is noted that the veteran has reported 
that he submitted additional records related to his reserve 
service to the RO, which have not been associated with the 
claims file.  However, as current treatment records of record 
do not show a blood disorder and as the veteran's contention 
is that blood disorder is manifested by skin disorder, for 
which he is already service connected, there is no indication 
that these records should be obtained for adjudication of 
this issue.  There is no showing that the additional records 
would provide information different that that already of 
record.  In situations where it is not indicated how 
particular records might be useful, there is no need to 
obtain the records.  See Holoway v. Brown, 4 Vet. App. 454 
(1993). 

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a blood disorder.  In the absence of competent, credible 
evidence of a current disability service connection is not 
warranted for a blood disorder.


ORDER

Entitlement to service connection for a blood disorder, 
manifested by a skin rash, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

